Citation Nr: 0209373	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative arthritis of the left 
knee, from January 28, 1994, to April 2, 1996.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected degenerative arthritis of the left knee 
from April 2, 1996, to July 6, 1998.

3.  Entitlement to a separate compensable rating for 
instability of the left knee due to service-connected 
degenerative arthritis of the left knee from January 28, 
1994, to March 25, 1998.

(The claims of entitlement to an initial rating in excess of 
30 percent for service-connected arthritis of the left knee 
from July 6, 1998, and entitlement to a separate rating in 
excess of 10 percent for instability of the left knee from 
March 25, 1998, will be the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision in which 
the RO granted service connection for degenerative arthritis 
of the left knee and assigned an initial rating of 10 
percent, effective January 28, 1994.  The veteran, contending 
his claim merited a rating in excess of 10 percent, filed a 
notice of disagreement in August 1994, and a statement of the 
case (SOC) was issued in the same month.  The veteran 
submitted a substantive appeal in March 1995, with no hearing 
requested.  The veteran requested a Board hearing on the 
matter in March 1995, but later withdrew his request in March 
1996.  The veteran also withdrew his appeal of the RO's 
denial of service connection for a bilateral elbow disorder 
secondary to his service-connected left knee disability.  In 
May 1996, the RO increased the veteran's initial rating for 
his left knee disability to 20 percent, effective April 2, 
1996.

By decision of December 1997, the Board remanded the case to 
the RO for readjudication consistent with cited court 
precedent and regulatory criteria, and for further 
evidentiary development.  Per Board remand instruction, the 
RO issued a 

supplemental SOC (SSOC) in September 1998.  Again, in August 
1999, the Board remanded the case to the RO for further 
evidentiary development.  In May 2001, the RO increased the 
veteran's initial rating for degenerative arthritis of the 
left knee to 30 percent, effective July 6, 1998.  The RO also 
assigned an additional, separate initial rating of 10 percent 
for instability of the left knee, effective March 25, 1998.  
The RO issued an SSOC in January 2002 and the case was 
subsequently returned to the Board.  Since the RO has, in 
effect, granted a staged rating following the initial grant 
of service connection, the Board has separated the original 
issue before it (i.e., entitlement to a higher initial 
rating) into several issues, as indicated on the initial page 
of this decision.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (observing that, at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found). 

The Board is undertaking additional development on the issues 
of entitlement to an initial rating in excess of 30 percent 
for service-connected degenerative arthritis of the left knee 
from July 6, 1998, and entitlement to a separate rating in 
excess of 10 percent for service-connected instability of the 
left knee from March 25, 1998, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  Service connected degenerative arthritis of the left knee 
was manifested by actual and functional loss of extension 
most closely analogous to limitation of 

extension to 15 degrees from January 28, 1994, to April 2, 
1996; actual and functional limitation of flexion during this 
period was no worse than 60 degrees.

2.  Service connected degenerative arthritis of the left knee 
was manifested by actual and functional loss of extension 
most closely analogous to limitation of extension to 15 
degrees from April 2, 1996, to July 6, 1998; limitation of 
flexion was no worse than 45 degrees.

3.  Service connected degenerative arthritis of the left knee 
was manifested by mild lateral instability from January 28, 
1994, to March 25, 1998. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent for degenerative arthritis of the left knee, from 
January 28, 1994, to April 2, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2002); 38 C.F.R. §§ 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5010-5003, 5260, 5261 (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for degenerative arthritis of the left 
knee, from April 2, 1996, to July 6, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2002); 38 C.F.R. §§ 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5010-5003, 5260, 5261 (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).



3.  The criteria for the assignment of separate rating of 10 
percent for instability of the left knee due to degenerative 
arthritis of the left knee, from January 28, 1994, to March 
25, 1998, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 
(2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Following the veteran's request to reopen his claim of 
entitlement to service connection for a left knee disorder, 
he submitted a March 1994 examination report from his 
treating private physician, R. Stephenson, M.D.  In the 
report, the veteran complained of intermittent pain in the 
left knee.  The veteran denied any specific locking, 
catching, or giving way.  Dr. Stephenson observed slight 
swelling anteriorly with diffuse tenderness over the pre-
patellar bursal region as well as along the medial 
retinaculum and medial joint line.  No joint effusion was 
noted.  (Effusion is the accumulation of fluid into a part or 
tissue.  Dorland's Illustrated Medical Dictionary 570 (29th 
ed. 2000)).  Slight crepitus was noted on range of motion of 
the knee but full range of motion was present.  Ligaments 
were stable and nontender.  Dr. Stephenson diagnosed mild, 
pre-patellar bursitis, and mild degenerative arthritis of the 
left knee.  

A VA examination of the left knee was provided in April 1994.  
The veteran complained that his knee "pops out of place and 
pops back in."  On clinical observation, the veteran 
demonstrated full range of motion of the left knee, 0 to 145 
degrees.  He had poor balance and could not walk on his toes, 
heels, and sides of his 

feet.  The VA examiner noted crepitus of the left knee.  The 
VA examiner reported his clinical findings of mild laxity of 
the left knee, with radiographic evidence of minimal 
degenerative changes.  (Laxity is the slackness or 
displacement in the motion of a joint.  Dorland's Illustrated 
Medical Dictionary 969 (29th ed. 2000)).  By decision of May 
1994, the RO granted service connection for the degenerative 
arthritis of the left knee, evaluated as 10 percent 
disabling, effective January 28, 1994.  

In his August 1994 notice of disagreement, the veteran 
contended that his left knee disability warranted a 60 
percent schedular evaluation.  The veteran pointed to 
evidence previously submitted by the office of his treating 
physician, Dr. Stephenson.  Records obtained from Dr. 
Stephenson and dated from May 1993 to November 1994 related 
to treatment of the elbows.  

In September 1994, the veteran submitted magnetic resonance 
imaging (MRI) findings from Radford Community Hospital.  The 
MRI showed some a small joint effusion, degenerative signal 
in the menisci, and a small linear or degenerative tear in 
the medial meniscus.  In his substantive appeal of March 
1995, the veteran contended that the medical evidence of 
record clearly demonstrated subluxation and lateral 
instability of the left knee meeting the moderate to severe 
range.

In a statement submitted in February 1996, the veteran 
described his left knee as "becoming more painful with 
intermittent locking and giving out."  A VA examination was 
provided in April 1996.  The veteran reported that Dr. 
Stephens was his orthopedic surgeon and had been treating him 
for a long time.  The veteran complained that his left knee 
gave way once or twice per week.  On physical examination, 
the VA examiner observed that the veteran limped on his left 
leg.  The veteran could not walk on his heels, toes, or the 
outside of his feet because "it was too painful."  The 
veteran's left knee had deformity, swelling, and tenderness 
on all sides.  There was no crepitus or laxity.  The veteran 
could only extend his left knee 

to 12 degrees and flex to 64 degrees with complaints of 
severe pain.  Radiographic test results showed mild 
degenerative changes in both knees.  The VA examiner 
diagnosed degenerative arthritis of the left knee.  

In May 1996, the RO increased the veteran's initial rating to 
20 percent, effective April 2, 1996.  The RO cited the 
results of the April 1996 VA examination.  By statement of 
July 1996, the veteran commented that his knee was in 
constant pain and affected his employment.

In December 1997, the Board remanded the issue of an 
increased initial rating for service-connected degenerative 
arthritis of the left knee for evidentiary development 
pursuant to regulations and Deluca v. Brown.  Deluca v. 
Brown, 8 Vet. App. 202 (1995).  In February 1998, the RO 
requested that the veteran provide the names and address of 
all providers of relevant medical treatment since 1994.  In 
response, the veteran submitted an authorization form 
releasing records from Dr. Stephenson, who treated the 
veteran in 1998.

In June 1998, the RO received complete private treatment 
records from Dr. Stephenson, dated March 1993 to April 1998.  
Relevant, non-duplicative treatment records included an entry 
in January 1994, when the veteran was seen concerning 
complaints of, inter alia, increasing left-knee pain.  On 
physical examination, Dr. Stephenson observed mild to 
moderate crepitus with range of motion.  The veteran's 
ligaments were stable.  There was mild stiffness on extremes 
of motion.  On x-ray examination, the left knee showed medial 
and lateral tibial sclerosis with early patellar spurring.  
Dr. Stephenson concluded that left knee pain was related to 
mild degenerative arthritis.  In February 1994, the veteran 
reported persistent pain in the left knee.  On examination, 
his left knee showed some mild, persistent crepitus with mild 
pain on patellofemoral compression.  His ligaments were 
stable, and no joint effusion was noted.  The veteran was 
diagnosed with mild, persistent degenerative symptoms of the 
left knee.  The veteran was treated again in June 

1994 for left knee pain.  Dr. Stephenson observed no swelling 
or effusion, and mild crepitus with mild pain on 
patellofemoral compression.  The veteran's ligaments were 
stable.  His left knee demonstrated a range of motion of 
extension to 5 degrees, flexion to 120 degrees.  Later the 
same month, the veteran complained of trauma after his left 
knee gave way causing him to fall.  Dr. Stephenson observed 
mild swelling of the left knee with stable ligaments on 
stress examination.  Full range of motion of the left knee 
was present except for mild stiffness on extension.  
Radiographic images showed mild degenerative changes of the 
left knee without acute fracture.  Dr. Stephenson diagnosed 
aggravation of underlying degenerative changes in the left 
knee.  The veteran complained of continued pain of the left 
knee with occasional catching in September 1994.  Dr. 
Stephenson observed trace effusion of the left knee with pain 
along the medial meniscus.  Collateral ligaments were stable 
and nontender.  In November 1994, the veteran complained of 
occasional giving way in the left knee.  Dr. Stephenson 
reported that the veteran ligaments were stable.  He cited 
the previously discussed September 1994 MRI, and concluded 
that a medial meniscal tear of the left knee was likely.  

On neurological examination in March 1995, nerve conduction 
study results were normal.  The veteran was diagnosed with 
chronic isolated left knee pain, suspect degenerative origin.  
In March 1998, the veteran returned for treatment of the left 
knee.  Dr. Stephenson observed some tenderness to palpation 
on all sides of the knee.  The veteran demonstrated extension 
to 10 degrees, with pain toward the end of the range of 
motion.  The veteran demonstrated flexion of the knee to 95 
degrees with pain toward the end of the range of motion.  X-
ray examination revealed mild degenerative joint disease of 
the left knee.  There was evidence of lateral subluxation of 
the patella and probable old fracture of the medial aspect of 
the patella.  There were also mild arthritic changes evident 
in the medial and lateral compartments.  Dr. Stephenson 
diagnosed degenerative joint disease with lateral subluxation 
of the patella.  In April 1998, the veteran's left knee was 
examined following complaints of pain.  Dr. Stephenson 
observed no heat or effusion of the 

left knee.  There was some tenderness to palpation.  
Extension of the knee was full and nonpainful.  Flexion of 
the knee was possible to 90 degrees causing increasing pain 
toward the end of the range of motion.  There was no pain 
with valgus and varus stress test.  The veteran was negative 
for anterior drawer, Lachman's, and McMurray's tests.  Dr. 
Stephenson diagnosed left knee pain resulting from 
degenerative joint disease and possible meniscal injury, 
clinically stable.  

Per December 1997 Board remand instruction, a VA orthopedic 
examination was provided in July 1998.  The VA examiner 
reviewed the medical evidence of record.  On occupational 
history inquiry, the veteran stated that he retired from 
employment in 1962 due to the effects of his condition.  The 
veteran reported pain, weakness, stiffness, swelling, giving 
way, locking, fatigability, flare-ups, and lack of endurance.  
He had not experienced any episodes of dislocation or 
recurrent subluxation.  On physical examination, the veteran 
left knee had deformities, swelling, and tenderness on 
palpation.  No crepitus or laxity was observed.  The veteran 
actively extended his left knee to 24 degrees with pain.  The 
veteran could actively flex from 24 degrees to 94 degrees 
with pain.  The VA examiner did not exercise the veteran to 
fatigue because of pain.  X-ray examination showed mild 
degenerative changes in the left knee.  The VA examiner 
diagnosed mild, degenerative arthritis of both knees with 
decreased function and pain.

By Board remand of August 1999, another VA examination was 
ordered for a evidentiary development.  Pursuant to 
instruction, the RO obtained evidence that the veteran 
received Social Security Administration (SSA) benefits 
granted based on age.  Furthermore, upon RO inquiry 
concerning his medical treatment since 1998, the veteran 
indicated that he received relevant medical treatment for his 
left knee at the Salem VA Medical Center (VAMC).


Outpatient treatment records from Salem VAMC included a 
September 1999 report of physical therapy.  The veteran was 
instructed on the proper use of a cane following a fall when 
his left knee gave way.  

Additional private treatment records were received from the 
office of Dr. Stephenson, dated July 1998 and January 1999.  
In July 1998, the veteran was treated for hip injuries 
following a fall, which he attributed to his left knee giving 
way.

In November 1999, a VA examination was provided.  The VA 
examiner reviewed the claims folder prior to the examination.  
On clinical interview, the veteran reported that his left 
knee gave way once or twice per week.  The veteran's reported 
complaints were consistent with the previous VA examination.  
On physical examination, the veteran's left knee was tender 
on palpation.  Crepitus, swelling, and deformity were 
observed.  The veteran demonstrated active extension to 2 
degrees, passive extension to 18 degrees, and extension to 18 
degrees after fatiguing, all with pain.  The veteran 
demonstrated active flexion from 20 to 100 degrees actively, 
18 to 105 degrees passively, and 18 to 100 degrees after 
fatiguing, all with pain.  The VA examiner commented that the 
veteran acted as if he was in extreme pain with any motion of 
either knee, from initial function to testing completion.  
When standing, the veteran was able to straighten his right 
knee to 7 degrees of flexion and his left knee to 12 degrees 
of flexion.  The VA examiner observed mild instability with a 
mild laxity of the left knee, with no subluxation.  X-ray 
results indicated a slight increase in degenerative joint 
disease of both knees.  The VA examiner diagnosed 
degenerative joint disease of both knees with increased 
degenerative changes since the June 1998 VA examination, 
confirmed by x-ray.  


In April 2000, the veteran submitted statements from N. Tuck, 
M.D., and J. Leipzig, M.D. concerning the veteran's low back 
disorder and its relationship to the veteran's left knee 
disorder.  The veteran also stated that he received treatment 
in March 2000 at the Salem VAMC. 

In a May 2002 statement, the veteran reported that he 
requested Dr. Stephenson to submit a statement of medical 
opinion supporting his appeal.  He also submitted a statement 
dated in April 2002 from R. Brown, Jr., M.D.  Dr. Brown 
stated that he had treated the veteran primarily for back 
pain, but also neck and knee pain. 

II.  Analysis

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Specified diseases and injuries are 
identified by separate, numerical diagnostic codes, 
subdivided by percentages of disability.  Id.  Where there is 
a question as to which of two percentage-evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran and his representative contend that his service-
connected degenerative arthritis of the left knee is more 
disabling than evaluated and warrants a higher rating.  As 
the veteran has expressed that a schedular rating of up to 60 
percent is warranted, the Board construes the appeal as one 
for the maximum benefits 

allowable by the rating criteria.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board notes that the veteran alleges 
debilitating left-knee pain.  Therefore, in consideration of 
any functional loss due to pain and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of the joints, the Board observes the provisions of 38 C.F.R. 
§§ 4.40, 4.45, respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
VAOPGCPREC 9-98 (August 14, 1998) (holding section 38 C.F.R. 
§ 4.40, 4.45 applicable when evaluating arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, and 
semilunar cartilage removal, DC 5259); VAOPGCPREC 36-97 
(December 12, 1997) (construing 38 C.F.R. §§ 4.40 and 4.45 as 
applicable to diagnostic codes implicitly involving loss of 
range of motion, i.e., DC 5293 pertaining to intervertebral 
disc syndrome).  However, if the maximum schedular rating is 
in effect for loss of motion of a joint, and the disability 
does not meet the criteria for a higher evaluation under any 
other applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Generally, the evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14.  However, 
where there is competent evidence of arthritis and 
instability of the knee, separate ratings may be assigned for 
both limitation of motion of the knee and instability of the 
knee without violating the prohibition against pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997) (holding that arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, DCs 5003-10, 5257). 

Most recently, the RO has rated the veteran's service-
connected left knee disorder under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5257 and 5261, as follows:



5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe............................................................3
0
Moderate.........................................................
20
Slight..............................................................10

5261  Leg, limitation of extension of:
Extension limited to 45 
deg...................................50
Extension limited to 30 
deg...................................40
Extension limited to 20 
deg...................................30
Extension limited to 15 
deg...................................20
Extension limited to 10 
deg...................................10
Extension limited to 5 
deg......................................0

38 C.F.R. § 4.71a, DCs 5257, 5261.  (Subluxation is an 
incomplete or partial dislocation.  Dorland's Illustrated 
Medical Dictionary at 1719.).

The Board has reviewed several diagnostic codes representing 
closely related diseases or injuries of the knee, to include 
those that provide for a rating in excess of 10 percent.  
Under the Rating Schedule, traumatic arthritis is to be 
evaluated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

For degenerative arthritis, hypertrophic or osteoarthritis, 
the rating criteria are as follows:



Degenerative arthritis established by X-ray findings 
will be
rated on the basis of limitation of motion under the
appropriate diagnostic codes for the specific joint or 
joints
involved (DC 5200 etc.).  When however, the limitation 
of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic codes, 
a
rating of 10 pct is for application for each such major 
joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003.  
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, rate 
as
below:

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups, with occasional
incapacitating exacerbations..............................................20

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups..........................................10

Note (1): The 20 pct and 10 pct ratings based on X-ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, DC 5003. 

Under 38 C.F.R. § 4.71a, DC 5256, pertaining to ankylosis of 
the knee, disorders are rated as follows:

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 
45 deg. or
more                                                                                    
60
In flexion between 20 deg. and 45 deg                               
50
In flexion between 10 deg. and 20 deg                               
40
Favorable angle in full extension, or in slight 
flexion
between 0 deg. and 10 deg                                                 
30

38 C.F.R. § 4.71a, DC 5256.  (Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Dorland's Illustrated Medical Dictionary at 91.).

The additional rating criteria for limitation of motion of 
the leg are as follows:

5260  Leg, limitation of flexion of:
Flexion limited to 15 
deg.....................................30
Flexion limited to 30 
deg.....................................20
Flexion limited to 45 
deg.....................................10
Flexion limited to 60 
deg......................................0

38 C.F.R. § 4.71a, DC 5260.

The following codes are also available for rating knee 
disabilities that actually or functionally involve cartilage 
deficiencies:  


Cartilage, semilunar, dislocated, with frequent 
episodes 
of "locking," pain, and effusion into the 
joint.....................20

Cartilage, semilunar, removal of, 
symptomatic..................10

38 C.F.R. § 4.71a, DCs 5258, 5259.

A.  Entitlement to a Higher Initial Rating from January 28, 
1994 to April 2, 1996 based on Arthritis and Limitation of 
Motion.

Following a complete review of the claims folder, the Board 
finds that an initial rating of 20 percent is warranted from 
January 28, 1994, to April 2, 1996.  The Board observes that 
examinations during this period of time showed full range of 
motion on two occasions, one during a VA examination and the 
other during a private medical examination.  On a third 
private examination in June 1994, extension was to 5 degrees 
and flexion was to 120 degrees.  An x-ray examination in 
April 1994 showed minimal arthritis.  The presence of 
arthritis, together with the fact that there was some 
limitation of motion, albeit noncompensable, would entitle 
the veteran to a 10 percent rating under Diagnostic Code 
5010-5003; and, in fact, the RO as assigned such rating.  

The question then arises as to whether a rating in excess of 
10 percent is warranted under the diagnostic codes pertaining 
to limitation of motion.  Clearly, the actual ranges of 
motion of the knee do not warrant more than a noncompensable 
evaluation.  However, the examinations during the rating 
period in question did not fully address functional loss 
pursuant to 38 C.F.R. § 4.40, 4.45, as expressed in the 
December 1997 Board remand.  In this regard, in consideration 
of fairness, the Board looks to clinical evidence provided by 
the veteran's treating physician Dr. Stephenson in March 
1998.  In March 1998, Dr. Stephenson observed the veteran 

extend his left knee to 10 degrees with pain toward the end 
of the range of motion.  The clinical evidence cited is the 
earliest evidence providing the degree of specificity 
necessary to determine the veteran's functional loss due to 
pain on use.  Furthermore, the cited clinical report provides 
the poorest performance of extension on range of motion 
testing recorded by the veteran's treating physician.  Dr. 
Stephenson's March 1998 findings are closely analogous to the 
criteria warranting a 20 percent rating based on limitation 
of extension to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  
Therefore, the Board assigns an evaluation of 20 percent for 
service-connected degenerative arthritis of the left knee, 
from January 28, 1994, to April 2, 1996.

B.  Entitlement to a Higher Initial Rating from April 2, 1996 
to July 6, 1998 based on Arthritis and Limitation of Motion.

The evidence of record supports the current rating of 20 
percent and no higher.  Flexion recorded during this period 
of time did not warrant a compensable evaluation.  38 C.F.R. 
§ 4.71a, DC 5260.  Readings on extension were as follows:  
extension to 12 in April 1996, extension to 10 degrees in 
March 1998, and full extension in April 1998.  Extension in 
degrees to 12 and 10, and full extension do not warrant a 
rating greater than 10 percent.  38 C.F.R. § 4.71a, DC 5261.  
However, giving the veteran the benefit of the doubt, the RO 
assigned the next higher rating of 20 percent which 
contemplates the functional loss including the veteran's 
complaints of pain.  At no time during this period was range 
of motion documented at the degree required for the 30 
percent rating.  The Board finds that the 20 percent rating 
is in keeping with the disability picture exhibited during 
this period of time.

Furthermore, a rating in excess of 20 percent is unavailable 
under DCs 5003, 5259, and 5258.  38 C.F.R. § 4.71a, DCs 5003, 
5259, 5258.  While DC 5256 provides for a rating in excess of 
20 percent, application of this code is inappropriate as the 

veteran has not been diagnosed with ankylosis of the knee.  
The veteran may not be rated by analogy to this code as he 
does not suffer functional immobility; the cited March 1998 
clinical report indicates that the veteran can flex and 
extend his legs to a large degree without pain.  The Board 
also observes Dr. Stephenson's April 1998 report, indicating 
extension of the knee as full and non-painful.  

Consideration has also been given to whether a separate 
rating may be assigned for any existing recurrent subluxation 
or lateral instability pursuant to 38 C.F.R. § 4.71a, DC 
5257.  This diagnostic code is discussed below. 

B.  Entitlement to a Separate Rating for Instability of the 
Knee from January 28, 1994, to March 25, 1998.

The Board observes that the medical evidence of record 
provides inconsistent evidence of left-knee instability.  On 
a March 1994 examination by Dr. Stephenson, the veteran 
denied any giving way, and Dr. Stephenson observed that 
ligaments were stable.  However, one month later, on April 
1994 VA examination, mild laxity of the left knee was 
observed.  In November 1994, the veteran complained of his 
left knee giving way.  Dr. Stephenson observed stable 
ligaments but noted MRI evidence of a medial meniscus tear.  
In April 1996, after the veteran's complaints of his left 
knee "giving out," a VA examiner reported no laxity.  On 
March 25, 1998, Dr. Stephenson observed evidence of lateral 
subluxation of the left knee.  The Board pointed to the 
inconsistencies of record by remand of August 1999, and 
requested a VA examination for clarification.  After 
reviewing the medical evidence of record, in November 1999, a 
VA examiner concluded that the veteran had mild instability 
and mild laxity of the left knee.  The Board determines that 
the medical opinion of the November 1999 VA examiner, at 
minimum, places the medical evidence of record in relative 
equipoise during the rating period in question.  Therefore, 
the rule affording the veteran the benefit of the doubt 
applies, and the 

may be awarded a separate 10 percent evaluation for mild 
instability of the left knee, as of the date that service 
connection was granted to March 25, 1998.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.71a, DC 5257.  

Consideration has been given to rating the veteran under 
Diagnostic Code 5258 which provides for a 20 percent rating 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  However, if this 
code were to be utilized, a separate rating could not be 
assigned for limitation of motion as this code encompasses 
limitation of motion.  Thus, the assignment of this code in 
lieu of the DC 5257 would not be advantageous to the veteran.  
In discussing DC 5259 (removal of the semilunar cartilage), 
VAOPGCPREC 9-98 (August 14, 1998) made reference to Robert 
Bruce Salter, Textbook of Disorders and Injuries of the 
Musculoskeletal System 531-32 (2d ed. 1983).  This text is to 
the effect that removal of the semilunar cartilage may 
resolve restriction of movement caused by tears and 
displacements of the menisci.  See also, Arthur J. Helfet, 
Clinical Features of Injuries to the Semilunar Cartilage, in 
Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 
1982).  Since displacement of the cartilage may cause 
limitation of motion, it follows that the rating for 
displacement encompasses such limitation of motion.  As such, 
a separate rating for limitation and motion and for 
dislocated semilunar cartilage may not be assigned.

C.  Duties to Notify and Assist

The Board notes that, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical 

examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.").

Regarding the claims discussed above, the Board determines 
that further assistance is not warranted pursuant to the duty 
to notify, as the veteran was apprised of the evidence 
necessary to substantiate the claims.  The August 1994 SOC 
and the January 2002 SSOC provided the veteran with the 
pertinent laws and regulations governing the claim, including 
potentially applicable rating criteria with associated 
evidentiary requirements.  Furthermore, the veteran was 
notified of the types of supportive evidence VA would attempt 
to obtain on his behalf, as well as the information and 
evidence he was to provide, per the citation of 38 U.S.C. 
§§ 5103, 5103A, in the January 2002 SSOC.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  As it 
regards the duty to assist, the RO requested that the veteran 
identify all relevant medical evidence not previously 
obtained (per Board remand instructions of December 1997 and 
May 2001), and provided release forms for authorization to 
obtain private treatment records.  All identified VA and 
private treatment records relevant to the claims discussed 
above were obtained.  In addition, several VA examinations 
were scheduled pursuant to the duty to assist.  Therefore, 
the Board finds that the duties to notify and assist have 
been substantially fulfilled.  See generally, 38 U.S.C.A. 
§ 5103(a); 5103A.

The Board acknowledges the veteran's most recent statements 
of record identifying other private physicians.  However, the 
Board determines that any evidence 

potentially available from the newly identified private 
physicians would not be relevant to the claims discussed 
above.  In response to the RO's request that he identify 
providers of relevant medical treatment since 1994 and after 
July 1998, the veteran did not identify these private 
physicians.  Presumably, based on the veteran's responses, 
the newly identified private physicians provided treatment 
some time after July 1998 and, therefore, the medical 
evidence would not be relevant to the rating periods 
addressed above.  For the same reasons, Salem VAMC treatment 
in March 2000 would not be relevant.


ORDER

Entitlement to an initial rating of 20 percent for service-
connected degenerative arthritis of the left knee, from 
January 28, 1994, to April 2, 1996, under DC 5261 pertaining 
to limitation of extension of the leg, is granted subject to 
the applicable criteria governing the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 20 percent for 
service-connected degenerative arthritis of the left knee, 
from April 2, 1996, to July 6, 1998, is denied.

Entitlement to a separate rating of 10 percent for 
instability of the left knee due to service-connected 
degenerative arthritis of the left knee, under DC 5257, from 
January 28, 1994, to March 25, 1998, is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

